Exhibit 21 SUBSIDIARIES OF GENEREX BIOTECHNOLOGY CORPORATION Name Place of Incorporation Generex Pharmaceuticals, Inc. Ontario, Canada Generex (Bermuda), Inc. Bermuda Antigen Express, Inc. Delaware, USA Generex Pharmaceuticals (USA) LLC. North Carolina, USA Generex Marketing & Distribution Inc. Ontario, Canada Generex Biotechnology BALTIC Republic of Latvia All subsidiaries are 100% owned. To the extent that any of the above-named subsidiaries have commenced business operations, such subsidiaries conduct business only under their respective corporate names.
